Citation Nr: 0944254	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-17 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiovascular 
accident (CVA) as secondary to hypertension.

3.  Entitlement to service connection for heart condition as 
secondary to hypertension.



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to March 
1974.  Thereafter, he served in the Army National Guard until 
November 2003.  His National Guard service includes various, 
approximately two week periods, of active duty, active duty 
for training (ACDUTRA), and inactive duty training 
(INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
hypertension, CVA, and heart condition.  In the July 2005 
notice letter which accompanied the rating decision, it is 
indicated that the claim for "pension with special monthly 
pension benefits" was also denied.  However, the Veteran 
only appealed the issues listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that he is entitled to service 
connection for hypertension because it was incurred during 
active service.  He also maintains that his CVA and his heart 
condition are due to his hypertension.

The service treatment records include an August 1973 
enlistment physical examination report, which reflects that 
the Veteran's blood pressure reading was 136/90.  No 
diagnosis of hypertension was rendered at that time.  
Additionally, the Veteran denied a history of high blood 
pressure on the accompanying Report of Medical History.  A 
March 1974 physical examination for release to Reserves notes 
a blood pressure reading of 170/104.  A finding was made at 
that time that the Veteran had essential hypertension which 
existed prior to service.  

While there is no finding of hypertension at the entrance 
examination in August 1973 and there is a finding at the 
March 1974 physical examination that the then diagnosed 
hypertension existed prior to service, the Veteran's blood 
pressure reading in August 1973 was elevated and the 
Veteran's blood pressure readings clearly increased between 
August 1973 and March 1974.  

In this regard, for purposes of establishing service 
connection under 38 U.S.C.A. 
§ 1110, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).

As such, the Board is of the opinion that a medical opinion 
should be obtained in order to determine if the Veteran's 
current hypertension existed prior to service, and if so, 
whether it was aggravated during such service.  The AOJ 
should also provide adequate notice to the Veteran regarding 
a claim based on aggravation of a preexisting disorder 
compliant with case law pertaining to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) .

The Board is also of the opinion that the issues of 
entitlement to service connection for CVA and heart condition 
are inextricably intertwined with the issue of entitlement to 
service connection for hypertension, as the claims are 
secondary service connection claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice 
letter notifying the Veteran of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate service 
connection for hypertension based on 
aggravation of a preexisting disorder.  
This letter must advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159.  This letter 
must also comply with the recent Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter 
should advise him that a downstream 
disability rating and an effective date 
will be assigned if his hypertension 
claim is granted.

2.  The Veteran should be scheduled for 
a VA examination by a physician with 
the appropriate expertise to determine 
the nature, extent, onset and etiology 
of the Veteran's current hypertension, 
heart disorder, and CVA.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that the Veteran's 
hypertension existed prior to his 
active service from November 1973 to 
March 1974.  If the examiner concludes 
that hypertension existed prior to such 
service, the examiner should indicate 
the likelihood that the disability 
worsened during such active service 
(from November 1973 to March 1974), or 
during any of the various, 
approximately 2 week periods, of 
ACDUTRA and/or INACDUTRA between March 
1974 and November 2003.  A list of the 
two week periods is contained in the 
claims file with the service personnel 
records.

If there was a measurable increase in 
severity of his hypertension during any 
period of service, is there clear and 
unmistakable evidence this permanent 
increase in severity was due to the 
natural progression of the disability? 

If the examiner diagnoses the Veteran 
as having hypertension that did not 
pre-exist active service, the examiner 
must opine as to whether it is at least 
as likely as not (ie., a 50 percent or 
better probability) that the 
hypertension is related to active 
service, or had its onset during active 
service or within one year of the 
Veteran's active service.  

In offering each of these opinions, the 
examiner should specifically 
acknowledge and comment on the 
Veteran's report of continuous 
hypertension since active service, as 
well as during his various periods of 
ACDUTRA and INACDUTRA.  

If the Veteran's hypertension is found to 
be related to or aggravated by service, 
the examiner should provide an opinion 
with regard to the Veteran's current 
heart condition and his CVA, as to 
whether either condition is at least as 
likely as not (ie., a 50 percent or 
better probability) caused or aggravated 
(worsened beyond normal progression of 
the disorder) by the hypertension.  If 
the examiner finds that the CVA and/or 
the heart condition is aggravated, he/she 
should quantify the degree of 
aggravation.  

If either the heart condition or the 
CVA is found to be unrelated to and not 
aggravated by the hypertension, or if 
the hypertension is found to be 
unrelated to and not aggravated by 
service, the examiner should indicate 
the likelihood that either the heart 
condition or the CVA worsened during 
any of the various, approximately 2 
week periods, of ACDUTRA and/or 
INACDUTRA between March 1974 and 
November 2003.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  Then, after any other indicated 
development is completed, the AOJ 
should readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

